Citation Nr: 1645095	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-16 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from December 1971 to June 1973, July 1973 to March 1974 and July 1975 to July 1980.  He also performed active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Marine Corps and Navy Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In June 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral hearing loss disability is as likely as not attributable to service.  

2.  Tinnitus is as likely as not attributable to service.  





CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In light of the favorable decision to grant the Veteran's claims of service connection, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

ANALYSIS

The Veteran appeals the denial of service connection for a bilateral hearing loss disability and tinnitus.  He claims that during his active duty service and years in the Reserve he was exposed to noise during marksmanship training at the range.  He claims his hearing loss started during his active duty service and worsened over time.  Although he worked as a police officer post service, he argues that his hearing loss was well documented before he began working as a police officer.  

He further claims that from the early 1990's until his retirement from the Naval Reserve in 2001, he participated in countless hours of firearms training and served in the capacity of Firearms Instructor and Range Master for other members of his Reserve unit all while serving as an Officer in the Naval Reserve.  As a police officer he claims he only spent an average of eight hours a year on the police pistol range qualifying with his handgun but that he spent that much time in one day as a Range Master conducting firearms training for military members of his Reserve unit.  The Veteran also claims that he first noticed ringing in his ears around 1992 following training that involved live grenades in the Naval Reserve.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as sensorineural hearing loss, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

For purposes of 38 U.S.C.A. § 101(24), the term "injury" refers to the results of an external trauma rather than a degenerative process.  See generally VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001).  Thus, acoustic trauma during ACUDTRA and INACDUTRA service may be deemed an "injury."

After weighing the evidence, the Board finds in favor of the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus.  To that end, the Board has been presented with conflicting evidence regarding the etiology of the Veteran's disabilities.  In September 2005, B.B. Ph. D, opined that it was probable that the Veteran's tinnitus was caused by his noise exposure while employed by the City of San Bernardino Police Department.  He further found that it was probable to conclude that the minor worsening of the Veteran's hearing was caused by his continued use of rifles and automatic weapons when fired from the left shoulder.  In the absence of the Veteran's employment by the City of San Bernardino Police Department B.B. found that it was probable that he would now have normal hearing in both ears.  

During the December 2010 VA examination, the VA examiner noted that after service the Veteran worked for the San Bernadino Police Department and that during his service with the police department he was continually exposed to noise such as rifles, pistols, shotguns, automatic weapons and flash bangs.  Although the activities were with hearing protection, the VA examiner noted that hearing protection may not always be effective in eliminating hazardous noise exposure and this continuous noise exposure was sufficient to cause a noise induced hearing loss.  The VA examiner opined that it was more probable that the Veteran's current conditions resulted from civilian noise exposure as conceded and rated by the City of San Bernadino.  The VA examiner found that, based on the current evaluation, review of the medical records and the Veteran's reported history, his hearing loss and tinnitus were less likely as not related to military service.  

In July 2010 and April 2011 statements, however, D. C. expressed that he attended the Range Safety Officer course with the Veteran in the early 1990s.  The four day course involved extensive live fire drills and use of hand grenades he said.  At that time, on more than one occasion, he said the Veteran complained of ringing noises in his ear and headaches which he attributed to the live firing exercises.  

In October 2016, independent examiner, Dr. B opined that it was at least as likely that the Veteran's bilateral sensorineural hearing loss and tinnitus is related to the cumulative effect of loud noise exposure which would include his active and Reserve service in addition to his civilian work for the police department.  Dr. B stated that this type of hearing loss can and is often related to exposure to firearm, engines, machinery work, artillery and explosives when associated with service duty in the course of the Veteran's active duty and Reserve duty.  He also noted that it is evident that sensorineural hearing loss is affected by the repetitive exposure to loud noise which believed damage to the neurological attachments through the spiral ganglion causing then changes to the inner hair cell leading to damage and death.  It is believed he said as well that this change alters the communication between the inner and out hair cells of the cochlea which contributes to the phantom sensation of ringing or tinnitus of which the Veteran also complains.  Dr. B ultimately found the Veteran's continued exposure through police work and reported documentaries of hearing loss as a civilian led him to believe that the Veteran's lost was in part at least 50 percent likely influenced by prior loud noise through his service.  

Here, the Board has been presented with conflicting opinions as to the etiology of the Veteran's bilateral hearing loss disability and tinnitus.  The Board finds, however, that the Veteran has presented credible testimony of in service noise exposure and continued problems since that time.  He is competent to report such problems and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465 (1994).  A bilateral hearing loss disability according to VA regulations and tinnitus has been shown by the record.  Although his disabilities were not formally diagnosed in service, his credible lay statements in conjunction with the lay statement of D.C. and opinion of Dr. B place the evidence in equipoise.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, resolving reasonable doubt in his favor, service connection for a bilateral hearing loss disability and tinnitus is granted.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted. 

Entitlement to service connection for tinnitus is granted.  



REMAND

The Veteran appeals the denial of service connection for a bilateral foot disability.  His military occupational specialty was in motor transport operations.  He claims that he first started to experience foot problems during recruit training in 1972 and that he has had continued foot problems since that time.  According to the Veteran, he was an avid runner during his service and that he ran to maintain a level of fitness required for the Marines and Naval Reserve.  He argues that the required running and standing in formations and on the Quarter Deck for extended amounts of time during service caused damage to his feet.  The Veteran maintains that while he worked as a police officer after service and he had flare ups of foot pain at times when performing his officer duties his foot problems began in service.  

The Veteran's wife expressed in an April 2013 statement that the Veteran has had chronic foot problems since she met him in 1996, prior to his retirement from the Navy Reserve.  The Veteran has also submitted treatise evidence discussing the causes of plantar fasciitis which include long distance running.  

VA has a duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  As the Veteran has not been afforded a VA examination(s) in relation to his claim for service connection for a foot disability, a remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the nature and etiology of his bilateral foot disability.  Access to the VBMS and Virtual VA must be made available to the examiner in conjunction with the examination.  After examination and review of the record, the examiner must state whether it is at least as likely as not (50 percent or greater) that the Veteran's current foot disability is attributable to a period of active duty and/or ACDUTRA/INACDUTRA, including military and training duties involving running.  In so doing, the examiner is requested to discuss the significance, if any, of treatise information of record indicating a relationship between excessive running and the development of foot disabilities to include plantar fasciitis.  The examiner must provide a complete rationale for any opinion provided.  Any opinion offered must take into account the Veteran's history and contentions.  

2.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


